Stacy, C. J.
It seems to be conceded that the principal question here sought to be presented is one of first impression in this jurisdiction. However, as no determinations were made by the court below in respect of the material allegations set out in paragraphs 1 and 3 above, we are *74disposed to vacate tbe rulings and remand tbe case for further proceedings as to justice appertains and tbe rights of tbe parties may require.
We refrain from discussing tbe matters in advance of the further bearing, which may be confiped to tbe pleas in amnesty. Motions in arrest of judgment in criminal actions are allowable only when some error or fatal defect appears on tbe face of tbe record. S. v. Deal, 207 N. C., 448, 177 S. E., 332; S. v. Satterfield, 207 N. C., 118, 176 S. E., 466; S. v. Bittings, 206 N. C., 798, 175 S. E., 299; S. v. Grace, 196 N. C., 280, 145 S. E., 399; S. v. McKnight, 196 N. C., 259, 145 S. E., 281; S. v. Mitchem, 188 N. C., 608, 125 S. E., 190. No such error is apparent on tbe face of tbe present record.
Needless to add that when tbe matters are reached again in the Superior Court, tbe judge bearing tbe motions will be vested with tbe same discretionary authority as tbe judge at tbe trial term who originally imposed tbe sentences.
Error and remanded.